Citation Nr: 1730194	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  14-15 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for benign prostatic hyperplasia (BPH) (claimed as enlarged prostate).

3.  Entitlement to service connection for a transient ischemic attack (claimed as stroke/hemorrhage). 

4.  Entitlement to service connection for a lung disorder (claimed as a collapsed lung), other than chronic obstructive pulmonary disease (COPD) and bronchitis, but to include lung scars.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1958 to September 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  In December 2015, the Board remanded the above issues for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the December 2015 remand, the Board remand specifically directed the AOJ to adjudicate the Veteran's new claim of service connection for COPD before adjudicating his claims of service connection for hypertension, BPH, and a transient ischemic attack.  The Board undertook this action because the claims of service connection for hypertension, BPH, and transient ischemic attack are inextricably intertwined with the Veteran's new claim of service connection for COPD because the appellant alleges that hypertension, BPH, and a transient ischemic attack could also be due to his COPD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  However, while the appeal was in remand status, the AOJ did not adjudicate the COPD.  Therefore, the Board must once again remand the claims of service connection for hypertension, BPH, and a transient ischemic attack so that the RO can adjudicate them after it adjudicates the claim of service connection for COPD.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

If while the appeal is in remand status the AOJ grants service connection for COPD, the Board finds that the Veteran should be provided with another VA examination to obtained needed medical options as to the relationship, if any, between the COPD and the hypertension, BPH, and a transient ischemic attack.  See 38 U.S.C.A. § 5103A(d) (West 2014); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

As to the claim of service connection for a lung disorder, other than COPD and bronchitis, but to include lung scars, the Board in December 2015 remanded this issue to obtain a needed medical opinion as to the relationship, if any, between the Veteran's in-service pneumonia and the post-service scars seen on X-rays of his lungs.  See VA examinations dated in March 1994 VA examination (scarring in the right lung base anteriorly); June 2001 VA examination (scattered, chronic appearing atelectatic scars, consistent with history of pneumonia).  Moreover, the Veteran was provided a VA examination in May 2016.  However, the Board finds that neither of the two opinions provided by the May 2016 examiner adequate to adjudicate the claim because they are inconsistent, i.e., the opinions that appear on pages 3 and 4 of the May 2016 VA examination report.

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Develop and adjudicate the claim of service connection for COPD.

2.  Associate with the claims file all of the Veteran's post-January 2017 treatment records from the Alabama VA Medical Center.  

3.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records including from the West Georgia Medical Center, Dr. Richard Simmons, Dr. Anil Modi, and the Clark-Holder Clinic.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the problems caused by hypertension, BPH, transient ischemic attack, and a lung disorder in and since service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  If the AOJ grants the Veteran service connection for COPD, schedule him for an examination to obtain a medical opinion as to the origins of his hypertension, BPH, and transient ischemic attack.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a) Is it at least as likely as not that hypertension, BPH, and/or transient ischemic attack is related to or had its onset in service?

(b) Is it at least as likely as not that the Veteran had hypertension in the first post-service year?

(c) Is it at least as likely as not that hypertension, BPH, and/or transient ischemic attack is caused by the Veteran's service-connected COPD, sleep apnea, and/or bronchitis?

(d)  Is it at least as likely as not that hypertension, BPH, and/or transient ischemic attack is aggravated (i.e., permanently worsened) by the Veteran's service-connected COPD, sleep apnea, and/or bronchitis?

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for an examination to obtained a medical opinion as to the origins of a lung disorder other than COPD and bronchitis to include lung scars.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Does the Veteran have a lung disorders other than COPD and bronchitis to include lung scars?

(b)  Is it at least as likely as not that a lung disorder other than COPD and bronchitis to include lung scars is related to or had its onset in service to include the in-service pneumonia?

(c)  Is it at least as likely as not that any lung scar is caused by the Veteran's bronchitis and/or COPD?

(d)  Is it at least as likely as not that any lung scar is aggravated (i.e., permanently worsened) by the Veteran's bronchitis and/or COPD?

The examination report must include a complete rationale for all opinions expressed.  

The examiner should reconcile the two conflicting opinions provided by the May 2016 VA examiner.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) which includes notice of the evidence added to the record since the most recent SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

